Citation Nr: 1815556	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-15 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for right elbow laceration residual scar. 


REPRESENTATION
 
Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of entitlement to service connection for back, neck, leg, and right arm disabilities were raised by the record, in an April 2016 statement from the Veteran.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide those claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

FINDING OF FACT

The Veteran's right elbow laceration residual scar measures 2 cm (cm) x 0.2 cm and is not deep, unstable, or painful.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a right elbow laceration residual scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801- 7805 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he is entitled to a compensable rating for his right elbow laceration residual scar as his symptoms are worse than those contemplated by the currently assigned rating.  

In May 2012, the Veteran was afforded a VA examination of his right elbow scar.  At that time, the examiner noted that the Veteran had superficial laceration scar on the right inner elbow that was 2 cm x 0.2 cm in size.  The scar was nontender and there was no skin breakdown.  There is no indication from the examination report that the scar was noted to cause any functional impairment.   

A review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  However, there is no indication from the treatment notes of record that the Veteran has additional functional impairment resulting from his superficial right elbow scar.  

The Board finds that the Veteran is not entitled to an initial compensable rating for his right elbow laceration residual scar.  In this regard, there is no indication from the record that the scar is deep, tender, or unstable.  Further, the scar is not on the head, face, or neck; and the scar does not result in any functional impairment.  In fact, the scar is extremely small, measuring only 2 cm x 0.2 cm and was specifically noted to be nontender.  Therefore, the Board finds that an initial compensable rating for his right elbow scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.   

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable rating for a right elbow laceration residual scar is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


